—Appeal by the defendant, from a judgment of the County Court, Suffolk County (Weissman, J.), rendered May 18, 1995, convicting him of murder in the second degree and forgery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the County Court did not err in denying his baseless pro se application to be relieved of his plea of guilty (see, People v Caple, 279 AD2d 635). Bracken, P. J., S. Miller, McGinity and Schmidt, JJ., concur.